       Case 1:16-cv-00586-JLT Document 136 Filed 04/06/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11    ABEL P. REYES,                                   Case No. 1:16-cv-00586-JLT (PC)

12                       Plaintiff,
                                                       ORDER SETTING TELEPHONIC STATUS
13           v.                                        AND TRIAL-SETTING CONFERENCE

14    M. FLORES,
15                       Defendant.
16

17          This matter is ready to proceed to trial. On March 22, 2021, District Judge Dale A. Drozd

18   reassigned this matter to the undersigned for all purposes, including trial and entry of final

19   judgment, pursuant to the parties’ consent and 28 U.S.C. § 636(c)(1). (Doc. 135.) Accordingly,

20   the Court SETS this matter for a telephonic status and trial-setting conference on May 17, 2021,

21   at 10:30 a.m. The parties shall dial 1-888-557-8511 and enter access code 1652736. Because the

22   Court may be hearing other matters using the same conference line, the parties should wait to

23   state their appearances until this case is called and their appearances are requested. All

24   background noise should be kept to a minimum.

25
     IT IS SO ORDERED.
26
27      Dated:     April 5, 2021                             _ /s/ Jennifer L. Thurston
                                                   CHIEF UNITED STATES MAGISTRATE JUDGE
28
